            Case 1:16-cr-00265-JMF Document 19 Filed 07/10/20 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 10, 2020

  Hon. Jesse M. Furman
  Thurgood Marshall U.S. Courthouse
  40 Foley Square
  New York, NY 10007

      Re:    United States v. Pauline Beckham, 16-cr-265 (JMF)

  Judge Furman:

         The Government respectfully writes in response to the Court’s inquiry about the need to
  move up the date for the next status conference in the above-captioned case, which is currently
  scheduled for July 29, 2020. The Government has conferred with Ms. Beckham’s attorney, Robert
  Baum, Esq., and the Probation Office. All parties concur that the conference should be moved
  forward, and respectfully request that the conference be rescheduled for July 14, July 16, the
  afternoon of July 17, or another time that is convenient for the Court. All parties agree that the
  conference can proceed remotely. Ms. Beckham will be able to participate by telephone.



                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney



                                            by: _____________________________
                                                Thomas S. Burnett
                                                Assistant United States Attorney
                                                (212) 637-1064
Application GRANTED. The conference is hereby moved forward to July 14, 2020, at 2:30 p.m. At that time,
counsel and the Defendant shall call the Court's dedicated conference call line at (888) 363-4749, and use
access code 542-1540 followed by the pound (#) key. (Members of the public and press may attend using the
same dial-in information; they will be placed in listen-only mode.) The parties are reminded to follow the
procedures for teleconferences described in the Court's Emergency Individual Rules and Practices in Light of
COVID-19, which are available at https://nysd.uscourts.gov/hon-jesse-m-furman. (Among other things, those
procedures require counsel to provide advance notice of who will participate in the conference and the
telephone numbers they will use to participate.) The Clerk of Court is directed to terminate Doc. #18. SO
ORDERED.




                      July 10, 2020
